Title: John Laval to Thomas Jefferson, 20 May 1820
From: Laval, John
To: Jefferson, Thomas


					
						Sir,
						
							Philada
							May 20th 1820.
						
					
					My last letter to you was written & forwarded on the 1st of April, it has been delayed by the  fault of Some of the Post Offices.
					The Potter’s Euripides, I offered to you, was the Only one in the City, & is, as well as Woodhull’s, bound Calf extra, which is the Cause of their high prices.
					I Shall have in September or October next Potter’s Euripides in boards, & will be able to afford it at $6.75100
					I have purchased for you, & Send by this day’s mail, the Æschyllus Gr. & lat. 18o bound in Calf, I mentioned in my preceding letter. the Price of it is $1.75—
					I am with the highest Consideration & respect
					
						Sir,   your most humble Servant
						
							John Laval
						
					
				 